DETAILED ACTION
This is a Non-Final Action on the merits of the communication filed on October 13, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application was filed on October 23, 2018, and claims the benefit of provisional application 62/640,235, filed on March 8, 2018, and provisional application 62/576,261, filed on October 24, 2017.

Status of Claims
Claims 1-31 are currently pending, of which Claims 1 and 21 are independent.
Claims 1-31 stand rejected pursuant to this Action.


Claim Objections
Claims 8, 11, 18, 20, 24, 27, 29, and 31 are objected to because of informalities.  Appropriate correction is required.
Regarding Claim 8, in line 2, “an implementation plan to including steps” should read “an implementation plan including steps” for grammatical purposes.

Regarding Claim 11, in line 3, “a second set of objects” should read “a second set of objectives” in view of at least par. [0082]-[0083] of the instant Specification; and, in line 4, “wherein the first set of objects” should read “wherein the first set of objectives” for antecedent agreement with line 2 of the instant claim.

Regarding Claim 18, in line 1, “wherein the implementation plans includes” should read “wherein the implementation plan includes” for antecedent agreement with the parent claim.

Regarding Claim 20, in line 4, “rating for when customer completes” should read “rating for when the customer completes” for antecedent agreement with the parent claim.

Regarding Claim 24, in line 2, “commanding a customer to improve” should read “commanding the customer to improve” for antecedent agreement with the parent claim.

Claim 27, in line 2, “deriving the action call recommendations” should read “deriving the action call recommendation” for antecedent agreement with the parent claim; and, in line 6, “differentiating one action call recommendations from another” should read “differentiating one action call recommendation from another” for grammatical purposes.

Further regarding Claim 27, in lines 9-11, “embedding links in the summary to wireless link connect the customer with an item associated with one response action call recommendation; and distributing the summary over the link” should be reworded for clarity of antecedent basis, as the final term “the link” appears to acquire antecedent basis from the element recited in Claim 21 and is not associated with the other “link” elements recited in the instant claim.

Regarding Claim 29, in lines 3-4, “in one of the action call recommendations provided across the link” should read “in the action call recommendation provided across the link” for antecedent agreement with the parent claim.

Regarding Claim 31, in line 2, “an effectiveness of the action call recommendations” should read “an effectiveness of the action call recommendation” for antecedent agreement with the parent claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, this claim recites the limitations (emphasis added):
a summary having… that may include the means, relationships and/or industry know-how to perform the follow-on activities.

There is insufficient antecedent basis for “the follow-on activities” in the claim.
The claim is therefore indefinite in scope.
For the purposes of evaluation herein, these limitations afford limited patentable weight.
 
Regarding Claims 2-20, these claims inherit and fail to cure the deficiencies of Claim 1, and are therefore indefinite in scope.

Further regarding Claim 9, this claim recites the limitations (emphasis added):
evaluation of participant responses of the customer from the role-playing scenario… wherein the analysis of capabilities details observations recorded by the participants during the role-playing scenario.

There is insufficient antecedent basis for “the role-playing scenario” in the claim.
The claim is therefore indefinite.
For the purposes of evaluation herein, these limitations afford limited patentable weight, and are interpreted as generally referring to the features of the “scenario prompt” recited in Claim 1.

Further regarding Claims 10-15, these claims inherit and fail to cure the deficiencies of Claim 9, and are therefore indefinite in scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claim 1, this claim recites:
A system… comprising:
	a provider and a customer in operative communication via a link.

Considered in light of the disclosure as a whole, the broadest reasonable interpretations of the terms “provider” and “customer” each encompass a human being.  See par. [0046]-[0048] of the Specification, which is reproduced in full below under the rejection at Step 1 of the eligibility analysis, which explicitly states that “[t]he term ‘provider’ refers to a person” and “[t]he term ‘customer’ refers to any person [or] group of people.”  Therefore, the claimed invention as a whole is a system comprising one or more human beings.
These claims are therefore non-statutory as being directed to or encompassing a human organism.

Regarding Claims 2-20, these claims inherit and fail to cure the deficiencies of Claim 1.
These claims therefore non-statutory as being directed to or encompassing a human organism as discussed above.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention does not fall within at least one of the four categories of patent eligible subject matter.
 Regarding Claim 1, this claim recites:
A system for providing recommendations to address vulnerabilities comprising:
	a provider and a customer in operative communication via a link;
	a scenario prompt provided by the provider to the customer across the link;
	wherein the scenario prompt includes an emergency or non-emergency scenario to generate a series of responses by the customer which are provided back to the provider across the link; and
	a summary having at least one of an activity, article/periodical, and/or product to recommend a solution to a vulnerability identified by the provider based, at least in part, on the completion of the scenario prompt that may include the means, relationships and/or industry know-how to perform the follow-on activities.

The preamble recites “A system…,” which suggests that the claim is directed to a machine or manufacture.  However, the claim fails to satisfy the statutory requirements of a machine or manufacture because the broadest reasonable interpretation of the limitations as a whole encompasses a system having no physical or tangible form, i.e. information per se.
A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).  A manufacture is "a tangible article that is given a new form, quality, property, or combination through man-made or artificial means." Digitech, 758 F.3d at 1349, 111 USPQ2d at 1719-20 (citing Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 197 (1980)). As the courts have explained, manufactures are articles that result from the process of manufacturing, i.e., they were produced "from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery." Samsung Electronics Co. v. Apple Inc., 580 Diamond v. Chakrabarty, 447 U. S. 303, 308, 206 USPQ 193, 196-97 (1980)); Nuijten, 500 F.3d at 1356-57, 84 USPQ2d at 1502. Manufactures also include "the parts of a machine considered separately from the machine itself." Samsung Electronics, 137 S. Ct. at 435, 120 USPQ2d at 1753 (quoting 1 W. Robinson, The Law of Patents for Useful Inventions §183, p. 270 (1890)).  See MPEP 2106.03(I).
While the preamble nominally suggests a machine or manufacture, the claimed invention has no physical or tangible form because the limitations do not include any structural recitations.  The Specification states at par. [0046]-[0048] with reference to Fig. 1 (emphasis added):
In a broad aspect, system 10 includes a provider 12, which may also be referred to as a supplier, and a customer 14. The provider 12 and the customer 14 are operatively connected to each other via link 16. Link 16 represents a communication link between the provider 12 and the customer 14. In one non-limiting example, the link 16 may be a non-physical association establishing a working relationship between the provider 12 and the customer 14. The provider 12 may supply contents 18, such as a package of information, along the link 16. In some exemplary embodiments, the package 18 is delivered via regular U.S. mail or carrier, and in other embodiments, the package 18 may be delivered through an electronic communication link, such as email or another similar electronic link, such as file transfer protocol (FTP) or a common account, such as a drop box. Once the association between the provider 12 and the customer 14 is established, an exemplary method in accordance with the present disclosure may be implemented.
The term “provider” refers to a person or company/organization that desires to provide services to a customer 14 in order to identify vulnerabilities of the customer 14. In one exemplary aspect, the supplier 14 may be company that supplies services to customers via in-person demonstration, web-conferencing demonstrations, or mail-order delivery of products and instructions. One non-limiting and exemplary supplier 14 is Critical Ops, LLC of Ohio.
The term “customer” refers to any person, group of people, organization, or entity that desires to have its vulnerabilities identified and receive recommendations as to how to improve the same. In some exemplary aspects, the customer 14 will be an organization, such as a 

Read in light of the description above, the broadest reasonable interpretation of “a provider and a customer in operative communication via a link” encompasses companies in communication over a non-physical link, such as an established working relationship, which is an intangible concept and amounts to information per se.  For example, limitations to “a scenario prompt” and “a summary” describe certain information that is communicated between two persons or organizations and amounts to merely the data itself.  See par. [0060]-[0067] with reference to Fig. 6-7B, in which scenario prompts represent information that may be provided using one or more workbooks, e.g. where a “facilitator instructs the team to read a prompt.”  See also par. [0070]-[0086] with reference to Fig. 9-15B, in which summaries represent information that may be provided in hard copy or PDF format, and “may be generated by a human-operator associated with the provider reviewing the responses that the customer provided across the link.”  The Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).  There is nothing in the record that would suggest that “a provider and a customer in operative communication,” “a scenario prompt,” and “a summary” can be considered to be a process, a machine, a manufacture, or a composition of matter.  The claim as a whole is similar to a “paradigm” or business model for a marketing company, as In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).  Similarly, the courts have held that software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment.  See Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible).
The claim therefore does not fall within any of the four categories of statutory subject matter.

Regarding Claims 2-20, these claims inherit and fail to cure the deficiencies of Claim 1 because all of the recited limitations amount to information per se without any structural recitations.
These claims therefore do not fall within any of the four categories of statutory subject matter as discussed above.

Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claims 1-20, these claims do not fall within any of the four categories of statutory subject matter at Step 1, as discussed in the rejection above.  Therefore, the eligibility analysis is concluded and does not proceed to Steps 2A and 2B.  However, this rejection is asserted in the interest of compact prosecution, and the claimed invention is assumed to fall under the statutory category of machine or manufacture for the purposes of analysis.

Claim 1, this claim recites a judicial exception at Step 2A Prong 1 because it recites an abstract idea.  The abstract idea is described by the limitations:
A system for providing recommendations to address vulnerabilities comprising:
a provider and a customer in operative communication via a link;
a scenario prompt provided by the provider to the customer across the link;
wherein the scenario prompt includes an emergency or non-emergency scenario to generate a series of responses by the customer which are provided back to the provider across the link; and
a summary having at least one of an activity, article/periodical, and/or product to recommend a solution to a vulnerability identified by the provider based, at least in part, on the completion of the scenario prompt that may include the means, relationships and/or industry know-how to perform the follow-on activities.

Read in light of the disclosure as a whole, the claimed invention is a “risk assessment program to identify hazards by… actively engaging participants,” which amounts to a method of organizing human activity because it describes managing personal behavior or relationships or interactions between people, such as social activities, teaching, and following rules or instructions.  As discussed above with respect to the rejection of claims under Section 33(a) and the rejection of claims at Step 1, the limitations “a provider and a customer in operative communication via a link” explicitly describes interactions between people.  As further discussed above with respect to the rejection of claims at Step 1, the “scenario prompt” and “summary” limitations as a whole amount to information per se that is exchanged between the “provider” and the “customer,” which merely narrows the human interactions to include information of a particular content.  The disclosure as a whole, particularly in the submitted Drawings, suggests that the claimed invention is a risk consulting program comprising a series of rules or instructions and/or teaching activities, which is an intangible abstract idea.

The claim is directed to a judicial exception at Step 2A Prong 2 because the claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  As discussed above with respect to Step 2A Prong 1, all of the claim limitations describe an abstract idea, and the claim does not expressly include any additional elements beyond the recited abstract idea.  The claim as a whole is therefore directed to an abstract idea.
However, the Specification, par. [0046], suggests that the recited “link” may alternatively include an “electronic communication link,” which would require some form of electronic data transmission between the “provider” and “customer” in order to communicate the scenario prompt and/or the summary.  While the claim does not require such an interpretation as currently recited, such features would amount to nothing more than mere instructions to apply an exception because they describe the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation), which does not integrate a judicial exception into a practical application.  See MPEP 2106.05(f).
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B because the claim as a whole does not amount to significantly more than the judicial exception itself.  As discussed above with respect to Step 2A Prongs 1 and 2, all of the recited limitations are directed to a judicial exception, and the claim as a whole does not expressly include 
However, as further discussed with respect to Step 2A Prong 2, an interpretation of the claim to require a computer implementation, although not explicitly recited, would amount to nothing more than mere instructions to apply the recited abstract idea on a computer.  In this case, the same analysis would apply here, as mere instructions to apply an exception is not enough to supply an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 2-20, all of the recited limitations further describe managing personal behavior or relationships or interactions between people and are part of the abstract idea identified for Claim 1.
These claims are therefore directed to a judicial exception without significantly more.

Regarding Claim 21, this claim is to a statutory category at Step 1 because it recites “A method” comprising a series of steps, which is a process.
The claim therefore falls within one of the four categories of statutory subject matter.
This claim recites a judicial exception at Step 2A Prong 1 because it recites an abstract idea.  The abstract idea is described by the limitations:
A method for identifying emergency or non-emergency vulnerabilities comprising:
providing a role-playing scenario to a customer across a link for the customer to execute;
receiving data responses generated by the customer in response to execution of the role-playing scenario;
analyzing the data response for vulnerabilities that the customer identified during execution of the role-playing scenario and summarizing the data response in a summary; and
providing in the summary, to the customer across the link, an action call recommendation that includes one of a product to purchase, a periodical to read, a 55video to watch, and an activity to perform adapted to mitigate or remediate one or more of the emergency or non-emergency vulnerabilities.

Read in light of the disclosure as a whole, the claimed invention is a “risk assessment program to identify hazards by… actively engaging participants,” which is an abstract idea, i.e. method of organizing human activity, for the same reasons as discussed for Claim 1, where the recitation of a “role-playing” scenario merely narrows the types of personal behaviors and/or human interactions involved in the process.
The claim therefore recites a judicial exception.
The claim is directed to a judicial exception at Step 2A Prong 2 because the claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  As discussed above with respect to Step 2A Prong 1, all of the recited limitations are directed to a judicial exception, and the claim as a whole does not expressly include any additional elements beyond the recited exception.
Additionally, as discussed for Claim 1, a computer implementation, although not explicitly recited, would amount to nothing more than mere instructions to apply the recited abstract idea on a computer, which does not integrate a judicial exception into a practical application.  See MPEP 2106.05(f).
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B because the claim as a whole does not amount to significantly more than the judicial exception itself.  As 
However, as further discussed with respect to Step 2A Prong 2, an interpretation of the claim to require a computer implementation, although not explicitly recited, would amount to nothing more than mere instructions to apply the recited abstract idea on a computer.  In this case, the same analysis would apply here, as mere instructions to apply an exception is not enough to supply an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 22-24, all of the recited limitations further describe managing personal behavior or relationships or interactions between people and are part of the abstract idea identified for Claim 21.
These claims are therefore directed to a judicial exception without significantly more.

Regarding Claim 25, this claim recites “compressing, digitally, the summary prior to sending the summary to the customer across the link.”  These limitations represent additional elements beyond the abstract idea and are therefore evaluated at Steps 2A Prong 2 and 2B.
The recited limitations amount to insignificant extra-solution activity because they represent a token addition that is only nominally or tangentially related to the invention.  For instance, the limitations are recited at a high level of generality, as the claim merely 
The limitations are recited at a high level of generality, as discussed above, and are further considered well-understood, routine, and conventional activity because the courts have recognized that receiving and transmitting compressed digital information is ordinary computer functionality when claimed in a generic manner, as they are here.  See MPEP 2106.05(d)(II) and (f).  The limitations thus fail to supply an inventive concept at Step 2B.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 26, all of the recited limitations further describe managing personal behavior or relationships or interactions between people and are part of the abstract idea identified for Claim 21.
This claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 27, this claim recites:
deriving the action call recommendations from a database of available action call recommendations stored in at least one non-transitory computer readable storage medium located remotely from a physical or virtual facility of the customer, and differentiating one action call recommendations from another action call recommendation in the summary;
displaying the differentiated action call recommendations in the summary;
embedding links in the summary to wireless link connect the customer with an item associated with one response action call recommendation; and
distributing the summary over the link.

These limitations represent additional elements beyond the abstract idea and are therefore evaluated at Steps 2A Prong 2 and 2B.
The recited limitations as a whole amount to mere instructions to apply an exception, or generally linking the abstract idea to a particular technological environment, because they describe the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea.  The claim merely adds certain computer network and memory components recited at a high level of generality for data storage, retrieval, display, and transmission tasks.  These limitations fail to integrate the abstract idea into a practical application at Step 2A Prong 2 or supply an inventive concept at Step 2B because mere instructions to apply an exception or generally linking the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application or supply an inventive concept.  See MPEP 2106.05(f) and (h).  See also MPEP 2106.05(d)(II).
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 28, all of the recited limitations further describe managing personal behavior or relationships or interactions between people and are part of the abstract idea identified for Claim 21.
This claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 29, this claim recites “financing a portion of the summary with advertising revenue from a third party associated with at least one product recommended to the customer in one of the action call recommendations provided across the link,” which describes a fundamental economic practice and/or commercial interactions and is an abstract idea.
The claim does not recite any additional elements and fails to integrate the abstract idea into a practical application or supply an inventive concept.
This claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 30-31, all of the recited limitations further describe managing personal behavior or relationships or interactions between people and are part of the abstract idea identified for Claim 21.
These claims are therefore directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-16, 21-28, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “IS-907 – Active Shooter: What You Can Do (Instructor Guide)” (published in March 2012, hereinafter “IS-907”).
Regarding Claim 1, IS-907 teaches:
A system for providing recommendations to address vulnerabilities (pg. 1-3, Active Shooter course) comprising:
a provider and a customer in operative communication via a link (pg. 1-3, Instructor and participants in verbal and/or visual communication with one another, e.g., using a PowerPoint presentation);
a scenario prompt provided by the provider to the customer across the link (pg. 20-21, 40, and 48-49, a scenario prompt is displayed and/or spoken by the Instructor);
wherein the scenario prompt includes an emergency or non-emergency scenario to generate a series of responses by the customer which are provided back to the provider across the link (pg. 20-21, 40, and 48-49, wherein the displayed and/or spoken prompt includes an active shooter scenario to prompt an activity and/or participant response); and
a summary having at least one of an activity, article/periodical, and/or product to recommend a solution to a vulnerability identified by the provider based, at least in part, on the completion of the scenario prompt that may include the means, relationships and/or industry know-how to perform the follow-on activities (pg. 21-22, 41-43, and 49, Instructor debriefing in response to the participants’ completion of the scenario including various activities and training resources; pg. 50-55, Course Summary having an exam to be completed by the participants, reference articles, and retail training resources).


Regarding Claim 2, IS-907 teaches the system of Claim 1 as applied above, and further teaches:
wherein the summary further includes:
a first activity that recommends solutions to the scenario prompt in response to the series of responses sent across the link (pg. 20-22, 42-43, and 49, recommended actions for the active shooter scenario, e.g., those that were not mentioned by the participants or certain actions that should be emphasized, e.g., Run, Hide, Fight).



Regarding Claim 3, IS-907 teaches the system of Claim 2 as applied above, and further teaches:
wherein the first activity teaches the customer to perform actions quick in response to the identified vulnerability (pg. 20-22, 42-43, and 49-55, as applied to Claim 2, where it is emphasized throughout the training, e.g., pg. 1 and 13, that all actions be performed quickly in response to the identified threat; e.g., pg. 20, Take immediate action).


Regarding Claim 4, IS-907 teaches the system of Claim 3 as applied above, and further teaches:
wherein the first activity teaches employees of the customer to leave their belongings behind in the event of an emergency (pg. 52, leave your belongings and run; pg. 3, participants include managers and employees).


Regarding Claim 5, IS-907 teaches the system of Claim 1 as applied above, and further teaches:
wherein the summary includes:
a recommendation for a product that reduces the likelihood of damage from the identified vulnerability (pg. 50-51, retail training resources, where training would reduce the likelihood of damage from active shooter situations).


Regarding Claim 6, IS-907 teaches the system of Claim 1 as applied above, and further teaches:
wherein the summary includes:
reading materials for the customer to read on topics pertaining to the identified vulnerability (pg. 41 and 50-52, references and training resources).


Regarding Claim 7, IS-907 teaches the system of Claim 1 as applied above, and further teaches:
wherein the summary includes:
an activity to be performed by persons associated with the customer subsequent the scenario prompt operative to further teach the persons associated with the customer to take appropriate actions in response an event in which the identified vulnerability actually occurs (pg. 21-22, 41-43, and 49-55, as applied to Claim 1, e.g., reviewing additional training resources).


Regarding Claim 8, IS-907 teaches the system of Claim 1 as applied above, and further teaches:
an implementation plan to including steps for the customer to implement recommendations from the provider in the summary, wherein the implementation plan is generated in response to the series of responses by the customer or participants under direction of the customer (pg. 30-31, Emergency Action Plan for implementing emergency procedures; pg. 43, 47, and 49, providing an analysis of the effectiveness of the existing Emergency Action Plan and describing and defining a plan for making improvements to the Emergency Action Plan).


Regarding Claim 9, IS-907 teaches the system of Claim 8 as discussed above, and further teaches:
wherein the provider generates the implementation plan through an analysis of capabilities taken from predefined goals and evaluation of participant responses of the customer from the role-playing scenario and details the participant responses relative to the predetermined goal (pg. 42-43, Self-Assessment to evaluate the participants’ existing Emergency Action Plan; pg. 47 and 49, Instructor provides an analysis of the effectiveness of the existing Emergency Action Plan and describes and defines a plan for making improvements to the Emergency Action Plan, or to develop one if none exists); and
wherein the analysis of capabilities details observations recorded by the participants during the role-playing scenario relevant to core capabilities and the core capabilities may be selected from a group comprising planning, situational assessment, risk and disaster resilience, and public information and warning (pg. 43, e.g., evacuation policy and procedure, emergency escape procedures and route assignments, trained employees and coordinated law enforcement, local area hospitals services and emergency notification system).


Regarding Claim 10, IS-907 teaches the system of Claim 9 as applied above, and further teaches:
planning capabilities configured to conduct a systematic process engaging the customer as appropriate in the development of executable strategic, operational, or tactical level approaches to meet defined objectives (pg. 33-34, opportunities for training employees and ensuring that plans, evacuation instructions, and any other relevant information include provisions for individuals with functional or other needs and are in compliance with legal standards; pg. 41-42 and 50-51, additional training for engaging participants to meet organizational objectives).


Regarding Claim 11, IS-907 teaches the system of Claim 10 as applied above, and further teaches:
a first set of objectives in the implementation plan;
a second set of objects in the implementation plan;
wherein the first set of objects recognize vulnerabilities at a location determined by the customer;
wherein the first set of objectives have an associated core capability of situational awareness and planning (pg. 32 and 43, a first set that recognizes vulnerabilities at a location and a core capability of situational awareness and planning, e.g., evacuation policy and procedure, emergency escape procedures and route assignments, removable floor plans near entrances and exits, coordination with law enforcement and local area hospitals and services, and/or employee training, and/or accessibility for individuals with disabilities, and a second set, e.g., contact information for all relevant individuals).


Claim 12, IS-907 teaches the system of Claim 11 as applied above, and further teaches:
a first subset of the first set of objectives, wherein the first subset is an organization and leadership subset (pg. 32 and 43, organization and leadership, e.g., evacuation policy and procedure, contact information and responsibilities of relevant individuals, and/or emergency escape procedures and route assignments; and
a second subset of the first set of objectives, wherein the second subset is a planning and personnel subset (pg. 32 and 43, planning and personnel, e.g., coordination with law enforcement and local area hospitals and services, and/or employee training).


Regarding Claim 13, IS-907 teaches the system of Claim 12 as applied above, and further teaches:
at least one recommendation provided by the provider to the customer within the implementation plan for issues and areas for improvement associated with the first subset and second subset (pg. 42-43, 47, and 49, as applied to Claims 8-9, where the Instructor helps improve all relevant aspects of the Emergency Action Plan).


Regarding Claim 14, IS-907 teaches the system of Claim 13 as applied above, and further teaches:
a list of necessities provided by the provider to the customer to make the location less vulnerable to the identified vulnerability (pg. 32, list of requirements for an effective Emergency Action Plan).


Regarding Claim 15, IS-907 teaches the system of Claim 10 as applied above, and further teaches:
a third set of objectives in the implementation plan (pg. 32, e.g., emergency notification system and/or preferred method of reporting different types of emergencies).


Regarding Claim 16, IS-907 teaches the system of Claim 8 as applied above, and further teaches:
a business impact analysis provided to the customer by the provider in response to completion of the scenario prompt that effectuates the customer to implement the implementation plan (pg. 47, after-action report or lessons learned).


Regarding Claim 21, IS-907 teaches:
A method for identifying emergency or non-emergency vulnerabilities (pg. 1-3, Active Shooter course) comprising:
providing a role-playing scenario to a customer across a link for the customer to execute (pg. 20-21, 40, and 48-49, a scenario prompt is displayed and/or spoken by the Instructor; pg. 1-3, Instructor and participants in verbal and/or visual communication with one another, e.g., using a PowerPoint presentation);
receiving data responses generated by the customer in response to execution of the role-playing scenario (pg. 20-21, 40, and 48-49, receiving and acknowledging participant responses);
analyzing the data response for vulnerabilities that the customer identified during execution of the role-playing scenario and summarizing the data response in a summary (pg. 21-22, 41-43, and 49, Instructor debriefing in response to the participants’ completion of the scenario including various activities and training resources); and
providing in the summary, to the customer across the link, an action call recommendation that includes one of a product to purchase, a periodical to read, a video to watch, and an activity to perform adapted to mitigate or remediate one or more of the emergency or non-emergency vulnerabilities (pg. 50-55, Course Summary having an exam to be completed by the participants, reference articles, and retail training resources).


Regarding Claim 22, IS-907 teaches the method of Claim 21 as applied above, and further teaches:
accumulating responses from the customer across the link until a sufficient amount of responses has been accumulated to generate the action call recommendation (pg. 21, 40, and 42, allow participants to provide responses for a sufficient amount of time, e.g., 10 minutes).


Regarding Claim 23, IS-907 teaches the method of Claim 21 as applied above, and further teaches:
blocking and removing outlier responses provided during the execution of the role-playing scenario (pg. 29 and 42, acknowledge participant responses and emphasize certain topics or actions, where such action by an Instructor during a training scenario reads on the broadest reasonable interpretation of the recited “blocking and removing” when read in light of the disclosure as a whole; see Specification, par. [0100], where these limitations encompass a provider having the experience to recognize when participants begin to veer off-topic during the role-playing scenario and remove these responses so that they are not included in the summary report).


Regarding Claim 24, IS-907 teaches the method of Claim 21 as applied above, and further teaches:
commanding a customer to improve a physical or virtual facility subsequent to execution of the role-playing scenario (pg. 34-35, make the facility accessible for individuals with disabilities, ensure the availability of exit routes, and ensure the physical security of the facility; pg. 42-43, 47, and 49, as applied to Claims 8-9, where the Instructor helps improve all relevant aspects of the Emergency Action Plan).


Regarding Claim 25, IS-907 teaches the method of Claim 21 as applied above, and further teaches:
compressing, digitally, the summary prior to sending the summary to the customer across the link (pg. 50-51, resources in PDF or other digital format).


Claim 26, IS-907 teaches the method of Claim 21 as applied above, and further teaches:
customizing the summary for addressing the emergency and non-emergency vulnerabilities in response to the data responses generated during the role-playing scenario (pg. 6, provide guidance to enhance facility-specific plans and procedures).


Regarding Claim 27, IS-907 teaches the method of Claim 21 as applied above, and further teaches:
deriving the action call recommendations from a database of available action call recommendations stored in at least one non-transitory computer readable storage medium located remotely from a physical or virtual facility of the customer, and differentiating one action call recommendations from another action call recommendation in the summary;
displaying the differentiated action call recommendations in the summary;
embedding links in the summary to wireless link connect the customer with an item associated with one response action call recommendation; and
distributing the summary over the link (pg. 10, 33, 41, and 50-51, embedding links to additional training resources, which are inherently stored on a remote stored on a server, and displaying the links during the PowerPoint presentation).


Regarding Claim 28, IS-907 teaches the method of Claim 21 as applied above, and further teaches:
altering, dynamically, the summary in response to receiving multiple sets of data response from the customer provided across the link (pg. 29 and 42, acknowledge participant responses and emphasize certain topics or actions; pg. 6, provide guidance to enhance facility-specific plans and procedures).


Claim 30, IS-907 teaches the method of Claim 21 as applied above, and further teaches:
pre-determining, prior to generating the summary, a set of action call recommendations that will be recommended in the summary based on the role-playing scenario executed by the customer (pg. 50-51, links to resources in the PowerPoint, i.e., prior to the Instructor giving the presentation).


Regarding Claim 31, IS-907 teaches the method of Claim 21 as applied above, and further teaches:
rating, in the summary, an effectiveness of the action call recommendations for the customer based on a rating system independent from the customer (pg. 29 and 42, acknowledge participant responses and emphasize certain topics or actions; pg. 6, provide guidance to enhance facility-specific plans and procedures; pg. 21-22, 41-43, and 49, Instructor debriefing in response to the participants’ completion of the scenario including various activities and training resources).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over IS-907 in view of US 2006/0009992 A1 (published on January 12, 2006, hereinafter “Cwiek”).
Regarding Claim 17, IS-907 teaches the system of Claim 16 as applied above, but does not explicitly teach the limitations of the instant claim.
However, Cwiek discloses systems and methods for assessing a community’s preparedness, deterrence, and response capability for handling crisis situations, and teaches:
goals added to the implementation plan by the customer to be completed within a specific timeframe (par. [0036], short and/or long term goals and target start and/or completion dates; par. [0019] with reference to Fig. 3, scorecard filled out by a user; e.g., Fig. 12A).

These known features of Cwiek are applicable to the system of IS-907 because the references share characteristics and capabilities, i.e., they are both directed to threat assessment and mitigation.  Both references are analogous art since the claimed invention also lies in the same field.  See Specification, par. [0002], indicating that the disclosure relates generally to consulting systems for identifying vulnerabilities and providing suggestions or recommendations to lessen the vulnerabilities, or at least reduce the potential risk thereof.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the existing system of IS-907 by applying the features of Cwiek because doing so would have yielded predictable results and resulted 

Regarding Claim 18, IS-907 and Cwiek teach the system of Claim 17 as applied above.
IS-907 further teaches:
wherein the implementation plans includes recommendations populated from customer responses to the scenario prompt (pg. 42-43, 47, and 49, as applied to Claims 8-9, where the Instructor provides recommendations to improve the Emergency Action Plan in response to the participant responses to the scenario prompt).


Regarding Claim 19, IS-907 and Cwiek teach the system of Claim 18 as applied above.
Cwiek further teaches:
a table comprising cells to be populated by the customer in accordance with a predetermined legend or key, wherein the table is adapted for the customer to use the key to evaluate whether the recommendations are appropriately described and evaluated (Fig. 10-14).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further modify the existing system of IS-907 by applying the features of Cwiek for the same reasons as discussed for Claim 17.

Regarding Claim 20, IS-907 and Cwiek teach the system of Claim 19 as applied above.
Cwiek further teaches:
wherein at least one cell of the table is associated with an existing rating that the customer perceived as the recommendation (Fig. 10-14), and
wherein the table further includes: at least one cell relating to a project rating for when customer completes implementing the recommendation (par. [0049]-[0050], wherein the database allows users to compare the original score with a later score that is figured at a time after the community has implemented its plan of action).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further modify the existing system of IS-907 by applying the features of Cwiek for the same reasons as discussed for Claim 17.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over IS-907 in view of Official Notice.
Regarding Claim 29, IS-907 teaches the method of Claim 21 as applied above, but does not explicitly teach:
financing a portion of the summary with advertising revenue from a third party associated with at least one product recommended to the customer in one of the action call recommendations provided across the link.
 

There may be an opportunity for the provider to receive some financial payment or remuneration from sponsors of products or action call recommendation. For example, the provider may finance a portion of the summary with advertising revenue from a third party associated with at least one products recommended to the customer in one of the action call recommendations provided across the link.

Examiner takes Official Notice that it is old and well-known to use third-party financing to sponsor activities of a service provider, such as training courses, where the third-party’s products are advertised during provision of the service.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the existing system of IS-907 using existing knowledge in the field of invention because doing so would have been obvious to try to one of ordinary skill.  Since the provision of training ultimately requires resources that incur costs, organizations must outset these costs in some manner in order to succeed.  Therefore, it would have been obvious to try financing the provision of the training course of IS-907 using the well-known technique of third-party advertising since there are a finite number of identified, predictable potential solutions (i.e., types of financing means) to the recognized need (i.e., financing the provision of training) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (i.e., the cost and benefits of different financing techniques were known).  Further, given the nature of IS-907 as being a PowerPoint presentation including links to remotely hosted content, it would have been recognized that modifying this reference to provide at least one product associated with the third-e.g., to modify or remove the slides of IS-907, pg. 50-51, to include third-party products.

Conclusion
The following prior art is not relied upon but is considered pertinent to Applicant's disclosure:
US 2011/0173045 A1 – Systematic process to optimize and continuously improve a stakeholder’s abilities to respond to hazardous incidents that is tailored to the stakeholder's individual characteristics and practices but also facilitates comparability between stakeholders and provides methods to evaluate the potential consequences of each attack form, prioritize investments in mitigative activities and to evaluate the efficacy of such investments.
US 2016/0012560 A1 – Providing an emergency or crisis plan to a user is disclosed that includes receiving a plurality of user-inputted answers associated with a user-identified account and corresponding to a plurality of questions concerning at least one of a potential threat, a potential hazard, and a potential vulnerability associated with the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.B.S/           Examiner, Art Unit 3624                                                                                                                                                                                             

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624